Citation Nr: 0830626	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
psychoneurosis/depressive reaction (claimed as emotional 
instability).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to May 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
psychoneurosis/depressive reaction (claimed as emotional 
instability) and COPD.

Although the RO initially denied the veteran's claims on 
appeal in February 2004, the veteran submitted new evidence 
as to these matters in September 2004, within one year of the 
October 2003 VCAA letter issued in this case.  Accordingly, 
the February 2004 determination did not become final, as the 
RO was thereafter obligated to readjudicate the claims.  See 
38 C.F.R. § 3.159(b)(1).


FINDINGS OF FACT

1.  In January 1956, the Board denied service connection for 
psychoneurosis on the finding that the veteran's 
psychoneurosis existed prior to his active service and was 
not aggravated by service.

2.  The evidence submitted since the January 1956 Board 
decision is either cumulative or redundant and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for psychoneurosis/depressive reaction 
(claimed as emotional instability) or raise a reasonable 
possibility of substantiating the claim.

3.  The veteran's current COPD disability did not begin 
during service and is not otherwise shown to be related to 
any incident of service.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision that denied service 
connection for psychoneurosis is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been received, and the 
claim seeking service connection for 
psychoneurosis/depressive reaction (claimed as emotional 
instability) may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  

3.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C. F. R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated October 
2003.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the appellant received notice 
as to the evidence and information necessary to establish 
entitlement to the underlying claim for the benefits sought 
in the October 2003 letter as well as the criteria regarding 
new and material evidence, but not the particular evidence 
and information necessary to reopen the claim.  

Nevertheless, the Board finds that the appellant has not been 
prejudiced by VA's failure to tell him what evidence would be 
deemed "material" to reopen his claims.  In the February 
2004 rating decision, the RO was clear as to why the evidence 
was not considered new and material as well as what type of 
evidence was needed to reopen the claim.  The decision 
referenced the original 1954 RO decision and noted what type 
of evidence was needed to reopen the claim.  Additionally, in 
his current communications to the RO, the veteran argues that 
his current psychiatric disorder was aggravated by his active 
service.  This would indicate that he has actual knowledge of 
the "material" evidence that would establish a basis to 
reopen his claim for service connection.  Thus, the Board 
finds that he has not been prejudiced by VA's failure to 
provide him with a letter in full compliance with Kent, 
supra.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The Board notes that the veteran was given appropriate notice 
according to Dingess in a letter dated March 2006.  To the 
extent there was any error in such notice, since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned, in regards to these matters, are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The claims 
folder contains the veteran's service records, service 
treatment records, and post-service private treatment records 
dated October 2002, and January 2004 to November 2004 from 
the Hannibal Clinic.  The veteran has not referenced any 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claim that have not already 
been obtained and added to the claims folder.

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this 
case for the claim of service connection for COPD, as there 
is no medical evidence of a chronic upper respiratory 
disability in service or evidence suggesting that his current 
respiratory disorder is the result of active service.  The 
Court has held that, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").

Regarding the veteran's claim of service connection for 
psychoneurosis/depressive reaction (claimed as emotional 
instability), the Board finds that a VA examination is not 
required because the appellant failed to submit new and 
material evidence to support his claim.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d at 1355-57 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

New and Material Evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. §3.303(d) (2007).

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002).  Aggravation of a pre-existing injury or disease 
will not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306 (2007).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Additionally, service connection may be granted for diseases, 
but not defects, of congenital, developmental or familial 
origin.  VAOPGCPREC 82-90.

In January 1956, the Board denied the veteran's claim for 
entitlement to service connection for psychoneurosis.  This 
decision is final.  See 38 U.S.C.A. § 7104.  Accordingly, the 
decision is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 
C.F.R. § 3.156.  As a result, the issue for resolution before 
the Board is whether new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for 
psychoneurosis/depressive reaction (claimed as emotional 
instability).  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
received since the Board's January 1956 denial of the claim.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran initially sought service connection for 
psychoneurosis/depressive reaction in July 1954.  (See VA 
Form 526, July 1954.)  The veteran's service records show 
that his enlistment examination in April 1952 revealed 
emotional instability reactions; a Grade II  psychiatric 
physical profile (may have history of recovery from an acute 
psychotic reaction due to external or toxic causes unrelated 
to alcohol or drug addition) was indicated.  At separation in 
May 1954, a Grade I  psychiatric physical profile (no 
psychiatric pathology) was indicated.  The normal findings at 
separation contraindicated the veteran's claim of aggravation 
of his emotional instability during service. 

During a VA neuropsychiatric evaluation conducted in 
September 1954 in connection with the veteran's original 
application for service connection, the examining physician 
noted that the veteran experienced disturbances in mood and 
sometimes felt depressed and showed depressive trend.  
However, he found no objective evidence of specific organic 
disease of the central or peripheral nervous system.  The VA 
examiner diagnosed the veteran with psychoneurosis, 
depressive reaction, chronic.

An October 1954 rating decision found that based on the 
veteran's service enlistment examination, which revealed 
findings of emotional instability reactions, and his 
separation examination, which revealed a normal psychiatric 
physical profile, the evidence of record did not indicate 
that his psychoneurosis/depressive reaction was aggravated 
beyond its natural progression during service.  

Following the veteran's appeal of the rating decision to the 
Board, a January 1956 Board decision concluded that in the 
absence of any permanent increase in the severity of the 
veteran's preexisting emotional instability reactions while 
under military control, service connection on the basis of 
aggravation was not warranted.  As noted above, the Board's 
decision in this regard is final.  See 38 U.S.C.A. 
§ 7104.

The evidence received in connection with the veteran's 
petition to reopen includes private treatment records from 
Hannibal Regional Hospital from October 4, 2002 to October 
15, 2002.  Here, while the Hannibal Regional Hospital records 
are new, in that they had not previously been considered, the 
records are not material because they fail to show that the 
veteran has been diagnosed with a chronic mental health 
condition that first manifested during active service.  This 
evidence also failed to show that the veteran's pre-existing 
mental condition was aggravated beyond a normal progression 
during military service.  In fact, these records are absent 
any findings of treatment or diagnosis of an acquired 
psychiatric disorder.

In support of his claim, the veteran also submitted a letter 
from his cousin, L.C.H., attesting to his mental problems.  
(See L.C.H. letter, September 2004.)  The Board finds that 
while the letter from the veteran's cousin is new evidence, 
in that it had not been previously considered.  However, it 
is not material because it failed to show that the veteran's 
pre-existing mental condition was permanently aggravated 
beyond a normal progression by his military service.  Indeed, 
even if such an opinion was rendered, the evidence would be 
immaterial because L.C.H. has not been shown to have the 
medical expertise to render a medical nexus opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The numerous statements submitted by the veteran have also 
been considered.  However, because the veteran's statements 
are essentially the same as those he has previously 
submitted, and that were in the claims file at the time of 
the last adjudication, the letter is neither new nor 
material.

Since the additional evidence received since the January 1956 
Board decision does not raise a reasonably possibility of 
substantiating the veteran's claim, it does not constitute 
new and material evidence sufficient to reopen the veteran's 
claim of service connection for chronic 
psychoneurosis/depressive reaction.

III.  Analysis of COPD claim

Service treatment records (STRs) show no treatment for, 
diagnosis of, or complaints consistent with a chronic upper 
respiratory disorder, to include COPD, during service.  The 
Board acknowledges that STRs document the veteran's treatment 
and diagnosis of nasal congestion, sinusitis, and allergies.  
However, the records are clearly absent any findings with 
regard to a disability of the lungs (an upper respiratory 
disability).  The veteran's service discharge examination 
indicated that the veteran's lungs and chest were normal.  
The claims file also contains no post-service medical 
evidence showing that the veteran had been diagnosed with the 
condition shortly after service.  Indeed, with the exception 
of the aforementioned sinus and allergy problems, a September 
1954 VA examination indicated that the veteran's respiratory 
system was normal.  

In September 2004, the veteran submitted medical treatment 
records from the Hannibal Clinic from October 2002, and 
January to November 2004, that document his diagnosis of 
multiple upper respiratory disorders including, but not 
limited to, emphysema, a right hilar mass, and COPD.  He also 
submitted a letter from his cousin attesting to his 
respiratory maladies following service.  (See letter from 
L.C.H., September 2004 (this is the same evidence submitted 
in support of the veteran's chronic psychoneurosis/depressive 
reaction service connection claim).)  

The Board finds that although the evidence submitted by the 
veteran showed that he had a current lung disorder, the 
veteran failed to submit any evidence linking his current 
COPD to his 1952-1954 military service.  While the veteran 
now claims that his COPD began during military service, there 
is no evidence to indicate that the veteran sought or 
received any medical treatment for any lung disorders until 
at least 2002.  This is nearly 50 years after his separation 
from active service.  Therefore, the Board finds that the 
claims of a continuity of symptomatology since service are 
not credible. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
the veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

In addition to the medical evidence, the Board has considered 
the veteran's assertions that his current COPD is the result 
of active military service.  (See veteran's letters, January 
2007; September 2004.)  Certainly, the veteran is competent, 
as a lay person, to report that to which he has personal 
knowledge, such as subjective complaints of respiratory 
problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, while the veteran may sincerely believe that his 
respiratory disability is the result of his active military 
service, as a lay person, he is not competent to render such 
an etiological opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In this case, the veteran failed to 
provide any competent medical evidence to suggest that his 
COPD had it's origin during the veteran's active service.  

Accordingly, the Board concludes that the evidence does not 
support the veteran's claim of entitlement to service 
connection for COPD.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
psychoneurosis/depressive reaction (claimed as emotional 
instability) is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


